
	
		II
		110th CONGRESS
		2d Session
		S. 3472
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to further the adoption of technologies developed by the Department of
		  Agriculture, to encourage small business partnerships in the development of
		  energy through biorefineries, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy and Technology Advancement
			 Act of 2008.
		2.Federal energy
			 and forestry business assistanceTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end
			 the following:
			
				9014.Federal
				energy and forestry business assistance
					(a)Support for
				business incubators
						(1)DefinitionsIn
				this subsection:
							(A)Business
				incubatorThe term business incubator means the
				programs and assistance designed to accelerate the successful development of
				new or existing small businesses through an array of support resources and
				services, developed and managed by the Secretary.
							(B)DepartmentThe
				term Department means the Department of Agriculture.
							(2)Duty of
				SecretaryTo further the adoption of technologies developed by
				the Department, the Secretary shall establish criteria and procedures to
				facilitate and encourage businesses and other organizations—
							(A)to rent equipment
				and property owned by the Federal Government for the development of new and
				improved products and processes (including the production of reasonable
				quantities of product for sale);
							(B)to authorize
				employees of the Department and employees of the private sector to work
				together in experimental or production facilities owned by—
								(i)the Federal
				Government; or
								(ii)a private
				entity;
								(C)to provide
				business support services to start-up and small businesses; and
							(D)to enter into
				cooperative agreements with Indian tribes, States, counties, institutions of
				higher education, and other educational and governmental units to support
				business incubators for businesses that use technologies and products of
				interest to the Secretary.
							(b)Establishment
				of biorefinery pilot plant
						(1)Duty of
				SecretaryNot later than 90 days after the date of enactment of
				this section, in accordance with paragraph (2), the Secretary shall submit to
				the appropriate committees of Congress a plan for the development and
				construction of a biorefinery pilot plant.
						(2)Cost
				estimatesThe Secretary shall include in the plan described in
				paragraph (1) a comprehensive estimate of each cost relating to the development
				and construction of the biorefinery pilot plant that is the subject of the
				plan.
						(3)Design
				requirementsThe biorefinery pilot plant that is the subject of
				the plan described in paragraph (1) shall be designed to enable the
				plant—
							(A)to produce liquid
				fuels from woody, agricultural, and other biomass—
								(i)in a flexible,
				multi-bioproduct manner;
								(ii)in a sustainable
				manner that addresses life-cycle inputs and outputs; and
								(iii)in quantities
				sufficient—
									(I)to provide proof
				of process; and
									(II)to allow for
				business incubator and support services described in subsection (a); and
									(B)to employ, at a
				minimum, thermochemical and biochemical conversion processes in the production
				of liquid fuels.
							(c)FundingOf
				the amounts made available to the Secretary for programmatic and administrative
				expenditures, the Secretary shall use such sums as are necessary to carry out
				this
				section.
					.
		
